Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 3-4, 7-9, 11-13, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO2010/104760) as evidenced by E1 ("Tecoflex TPU" Lubrizol, 2022, pp. 1-4) and E2 ("Tecothane TPU" Lubrizol, 2022, pp. 1-3).
	Regarding claims 1, 3-4 and 7-9, Gupta teaches that it is known to impregnate polyurethane catheters [0011][0036] with a nitric oxide releasing compound mixed with polyurethane (Tecoflex) in a solvent, wherein Gupta further shows wherein the dip coated layers may further comprise chlorhexidine diacetate [0039] and therein after the layer is dried by removing the solvent [0036]. This singular step of Gupta reads on either step of claim 1 (impregnating or coating).  Gupta fails to teach wherein the coating is performed in two separate steps as claimed.  However, the Court has long held that in general, the transposition of process steps or the splitting of one step into two, wherein the processes are substantially identical or equivalent in terms of function, manner and result is held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  It is noted that the combination of the impregnating step and the coating step would result in the equivalent of separating the singular step of Gupta into two steps which is found to be obvious over the step of Gupta.
Regarding claim 11, E1 shows that the Tecoflex employed by Gupta is aliphatic (first paragraph).
Regarding claim 12, the teachings of Gupta are as shown above.  Although Gupta teaches the use of Tecothane, an aromatic polyurethane as evidenced by E2 (first paragraph), it is not specifically stated that Tecothane may be used as the coating polyurethane.  However, Gupta does teach the use of Tecoflex and Tecothane for the same purpose in other portions of the disclosure wherein both are used 
Regarding claim 13, Gupta teaches the uses of an amount of chlorhexidine reading upon the currently claimed range [0039].
	Regarding claims 16, 18 and 20 Gupta teaches that it is known to impregnate polyurethane catheters [0011][0036] with a nitric oxide releasing compound mixed with polyurethane (Tecoflex) in a solvent, wherein Gupta further shows wherein the dip coated layers may further comprise chlorhexidine diacetate [0039] and therein after the layer is dried by removing the solvent [0036]. This singular step of Gupta reads on either step of claim 1 (impregnating or coating).  Gupta fails to teach wherein the coating is performed in two separate steps as claimed.  However, the Court has long held that in general, the transposition of process steps or the splitting of one step into two, wherein the processes are substantially identical or equivalent in terms of function, manner and result is held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  It is noted that the combination of the impregnating step and the coating step would result in the equivalent of separating the singular step of Gupta into two steps which is found to be obvious over the step of Gupta.
	Claims 2, 10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO2010/104760) as evidenced by E1 ("Tecoflex TPU" Lubrizol, 2022, pp. 1-4) and E2 ("Tecothane .
	Regarding claims 2 and 10, the teachings of Gupta as evidenced by E1 and E2 are as shown above. Gupta as evidenced by E1 and E2 fails to teach wherein the nitric oxide releasing element is either of those claimed.  However, Herrmann teaches that both of the compounds claimed are known to be used as nitric oxide releasing elements in the production of medical catheters [0135]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute either of the nitric oxide releasing agents employed in the production of catheters by Herrmann in the invention of Gupta as evidenced by E1 and E2 as a simple substitute for one known nitric oxide releasing agent for another employed in catheter manufacture for another wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
	Regarding claims 17 and 19, the teachings of Gupta as evidenced by E1 and E2 are as shown above. Gupta as evidenced by E1 and E2 fails to teach wherein the nitric oxide releasing element is either of those claimed.  However, Herrmann teaches that both of the compounds claimed are known to be used as nitric oxide releasing elements in the production of medical catheters [0135]. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute either of the nitric oxide releasing agents employed in the production of catheters by Herrmann in the invention of Gupta as evidenced by E1 and E2 as a simple substitute for one known nitric oxide releasing agent for another employed in catheter manufacture for another wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO2010/104760) as evidenced by E1 ("Tecoflex TPU" Lubrizol, 2022, pp. 1-4) and E2 ("Tecothane TPU" Lubrizol, 2022, pp. 1-3) as applied to claims 1, 3-4, 7-9, 11-13, 16, 18 and 20 and further in view of Giare-Patel et al. (USPGPub 2014/0314818).	
Regarding claims 5 and 6, the teachings of Gupta as evidenced by E1 and E2 are as shown above. Gupta as evidenced by E1 and E2 fails to teach wherein the solvent is a mixed solvent as claimed.  However, Giare-Patel teaches that a known solvent for chlorhexidine containing composition used for medical coating is one that reads on the components and percentages claimed in claim 6 [0004](claims 1 and 8).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the solvent combination of Giare-Patel to dissolve the chlorhexidine composition of Gupta as evidenced by E1 and E2 as a simple substitution of one known chlorhexidine solvent for another wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO2010/104760) as evidenced by E1 ("Tecoflex TPU" Lubrizol, 2022, pp. 1-4) and E2 ("Tecothane TPU" Lubrizol, 2022, pp. 1-3) as applied to claims 1, 3-4, 7-9, 11-13, 16, 18 and 20 and further in view of Chappa (USPGPub 2005/0158449).
	Regarding claims 14, the teachings of Gupta as evidenced by E1 and E2 are as shown above. Gupta as evidenced by E1 and E2 fails to teach wherein the solvent used for the chlorhexidine composition is methanol and dioxolane.  However, Chappa teaches that for coating catheters [0112-0113] with compounds such as chlorhexidine [0198] and a polymeric carrier it is known to use solvents such as methanol or dioxolane [0156].  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dioxolane or methanol of Chappa for the chlorhexidine solvent of Gupta as evidenced by E1 and E2 as a simple substitution of a known chlorhexidine/polymer solvent for another in a similar application with predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further the Court has long held that it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful 
Regarding claim 15, The teachings of Gupta as evidenced by E1 and E2 and further in view of Chappa are as shown above.  Gupta as evidenced by E1 and E2 and further in view of Chappa fails to teach the ratio of methanol to dioxolane claimed.  However, the teachings of Chappa would lead one of ordinary skill in the art to expect that both 100% methanol/ 0% dioxolane would be functional as well as 0% methanol/100% dioxolane and as described in the rejection of claim 14 above, combinations of these two materials would be considered obvious.  Further there is a reasonable assumption that one may provide slightly better dissolution than the other as with most solvents.  Therefore, in the absence of criticality of the specific ranges of components claimed, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of components in order to control the dissolution of the coating material. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/               Examiner, Art Unit 1717